This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 133
The People &c.,
            Respondent,
        v.
Antonio Aragon,
            Appellant.




          Harold V. Ferguson, Jr., for appellant.
          Philip Morrow, for respondent.




ABDUS-SALAAM, J.:
          This appeal presents the issue of whether the
accusatory instrument alleging that defendant unlawfully
possessed "brass metal knuckles" was facially sufficient.   We
agree with the Appellate Term that the accusatory instrument is
facially sufficient.

                              - 1 -
                               - 2 -                           No. 133

           Penal Law § 265.01 (1) lists a number of per se
weapons, the mere possession of which renders a person guilty of
criminal possession of a weapon in the fourth degree.    The
relevant weapon here, metal knuckles, is included in that list.
Defendant was charged with violating Penal Law § 265.01 (1).       In
particular, the accusatory instrument stated that the police
officer who stopped him "recovered one set of brass metal
knuckles from defendant's right pocket."   Defendant moved to
dismiss the complaint on the ground that the accusatory
instrument was facially insufficient, contending that it merely
asserted an ultimate conclusion without indicating the underlying
factual basis for that conclusion or any supporting evidence for
it.   Criminal Court denied defendant's motion.   Defendant then
agreed to plead guilty to disorderly conduct, waiving prosecution
by information and formal allocution.   On appeal, defendant again
argued that the accusatory instrument was facially insufficient.
The Appellate Term affirmed, holding that the factual allegations
in the accusatory instrument were "sufficiently evidentiary in
character to establish reasonable cause to believe that defendant
was guilty of the charged offense," noting that it provided
defendant with "'adequate notice to enable [him] to prepare a
defense and invoke his protection against double jeopardy'" (44
Misc 3d 140[A], at *1).
           As an initial matter, because defendant waived
prosecution by information, the standard applicable to his


                               - 2 -
                               - 3 -                        No. 133

challenge to the accusatory instrument is that of a misdemeanor
complaint (see CPL 170.65 [3]; People v Dumay, 23 NY3d 518,
522-524 [2004]).   Criminal Procedure Law § 100.15 (3) provides
that the factual part of a misdemeanor complaint "must contain a
statement of the complainant alleging facts of an evidentiary
character supporting or tending to support the charges."     The
complaint must also "provide reasonable cause to believe that the
defendant committed the offense charged" (CPL 100.40 [4] [b]; see
People v Dumas, 68 NY2d 729, 731 [1986]).   "[A]n accusatory
instrument must be given a reasonable, not overly technical
reading" (People v Konieczny, 2 NY3d 569, 576 [2004]).   Thus, the
test for facial sufficiency "is, simply, whether the accusatory
instrument failed to supply defendant with sufficient notice of
the charged crime to satisfy the demands of due process and
double jeopardy" (People v Dreyden, 15 NY3d 100, 103 [2010]).
          Several of the per se weapons listed in Penal Law §
265.01 (1) are defined in Penal Law § 265.00; however, the Penal
Law provides no definition for "metal knuckles."   In such a
circumstance, courts should give the term its "usual and commonly
understood meaning" (McKinney's Cons Law of NY, Book 1, Statutes
§ 232; People v Morales, 20 NY3d 240, 247 [2012]).   In arriving
at the "most natural and obvious meaning" of a term (id.), we
have looked to dictionary definitions (see e.g. People v Keyes,
75 NY2d 343, 348 [1990] [referencing the Webster's Dictionary
definition of the term "procure" to interpret a Penal Law


                               - 3 -
                               - 4 -                         No. 133

provision, where that term was undefined by the statute]).
Black's Law Dictionary does not define "metal knuckles," but does
define "brass knuckles" as "[a] piece of metal designed to fit
over the fingers as a weapon for use in a fistfight" (Black's Law
Dictionary 225 [10th ed 2014], brass knuckles).   In general,
metal knuckles have a common meaning in ordinary American
parlance, which corresponds to the dictionary definition.     In
fact, in People v Persce, this Court stated that along with the
slungshot at issue there, metal knuckles have a "well-understood
character" (204 NY 397 [1912]).   The term "brass knuckles," or
"metal knuckles," describes a metal object with multiple holes,
through which an individual places his or her fingers so that a
metal bar rests atop the individual's knuckles.   That object is
used as a weapon to cause increased pain when the person wearing
it hits someone with a fist.
          In support of his claim that the accusatory instrument
was insufficient, defendant points to the use of "brass knuckles"
on jewelry pieces, cell phone cases, luggage tags, and other
novelty items.   That argument, however, is meritless when
considered in the context of facial sufficiency of an instrument
charging an individual with criminal possession of a per se
weapon listed in Penal Law § 265.01 (1).   The items referenced by
defendant are not the type of objects that are punishable as per
se weapons, to the extent that they are not capable of being worn




                               - 4 -
                              - 5 -                          No. 133

and used as weapons.1
          "[A] reasonable, not overly technical reading" of the
accusatory instrument here satisfies our sufficiency standard
(Konieczny, 2 NY3d at 576), as it supplied "defendant with
sufficient notice of the charged crime to satisfy the demands of
due process and double jeopardy" (Dreyden,15 NY3d at 103).     The
accusatory instrument clearly informed defendant that he was in
criminal possession of "brass metal knuckles," a per se weapon,
in violation of Penal Law § 265.01 (1).   The term "brass metal
knuckles" gave defendant a clear description of the object
recovered from his pocket at a specific time and place.   Under
the common and natural definition of the term, as well as the
dictionary definition, defendant was adequately informed of the
charge against him.
          Finally, citing Dreyden, where we stated that "[a]n
arresting officer should, at the very least, explain briefly,
with reference to his training and experience, how he or she
formed the belief that the object observed in defendant's
possession was a" gravity knife (15 NY3d at 204), defendant



     1
        In the circumstance where a person is charged in an
accusatory instrument with criminal possession of metal knuckles
for having jewelry or other novelty items shaped like metal
knuckles, and the factual section of the instrument is similar to
that here, the issue of whether the item is a per se weapon can
be tested at trial or challenged before the court (see e.g.
People v Braunhut, 101 Misc. 2d 684 [Crim Ct, Queens County
1979]). Here, however, the only issue before us is sufficiency
of the accusatory instrument.

                              - 5 -
                                - 6 -                        No. 133

argues that the accusatory instrument here is likewise invalid
because it failed to cite to the officer's training and
experience in identifying brass knuckles.    Dreyden, like our more
recent decision in People v Sans (26 NY3d 13 [2015]), dealt with
a gravity knife, a knife which by its statutory definition must
be opened and remain open in a particular manner for it to be
considered a per se weapon (see CPL 265.00 [5]).   We explained in
Sans that:
          "We do not mandate that an officer recite
          that he or she has training and experience in
          identifying gravity knives or expressly state
          the origin of his or her skills in that area.
          Rather, Dreyden requires that an arresting
          officer explain the basis of his or her
          conclusion that the defendant's knife was a
          gravity knife. The general principle
          applicable here is that when an allegation
          involves a conclusion drawn by a police
          officer that involves the exercise of
          professional skill or experience, some
          explanation concerning the basis for that
          conclusion must be evident from the
          accusatory instrument"
(Sans, 26 NY3d at 17-18).   We concluded that the accusatory
instrument sufficiently pleaded that the police officer exercised
his expertise by testing the knife and determining that it opened
and locked in the manner proscribed by the statute defining
gravity knife.
             In contrast to gravity knives, which are identified as
such based on the way a user opens the device, metal knuckles do
not require a special operating mechanism.   Moreover, the
character of metal knuckles is such that one need only look at


                                - 6 -
                                  - 7 -                           No. 133

the object to discern whether it is in fact metal knuckles.
Thus, the officer here did not have to "exercise . . .
professional skill or experience" to conclude defendant possessed
metal knuckles (id.), and the accusatory instrument did not
require any specific description of the officer's training or
experience.    Accordingly, the Appellate Term order should be
affirmed.
*   *   *     *   *   *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed. Opinion by Judge Abdus-Salaam. Chief Judge
DiFiore and Judges Pigott, Rivera, Stein, Fahey and Garcia
concur.

Decided November 1, 2016




                                  - 7 -